Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 2, 2018

                                     No. 04-18-00383-CV

                       IN THE INTEREST OF M.A.L.R., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01819
                     The Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
was filed on August 1, 2018.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court